IN THE COURT OF APPEALS OF TENNESSEE

                                           AT KNOXVILLE                            FILED
                                                                                       July 30, 1998

                                                                                   Cecil Crowson, Jr.
                                                                                   Appellate C ourt Clerk


THE UNITED METHODIST         )                                 LOUDON CHANCERY
CHURCH,                      )
                             )
       Plaintiff/Appellee    )
v.                           )                                 NO. 03A01-9710-CH-00477
                             )
LOUDON COUNTY BEER BOARD )                                     HON. FRANK V. WILLIAMS, III
and JAMES AUSTIN WATSON,     )                                 CHANCELLOR
d/b/a, J & C PACKAGE STORE,  )
                             )
       Defendants/Appellants )                                 AFFIRMED



John Carson, III, Madisonville, for Appellant James Austin Watson
James H. Simpson, Lenoir City, for Appellant, Loudon County Beer Board
Rex A. Dale, Lenoir City, for Appellee, The United Methodist Church


                                             OPINION

                                                               INMAN, Senior Judge

         The Beer Board conducted a public hearing on January 21, 1997 to

consider the application of James Watson for a permit to sell beer off premises

at a location 485 feet distant from a building owned by The United Methodist

Church [“UMC”]. 1 and leased to Bonnie Keeble who operated a day care center

therein.

         There were many citizens in attendance at the hearing who expressed

their opposition to the granting of the permit. It was represented to the Board

by the attorney for Mr. Watson that the proposed location was more than 500




         1
         It was not being used as a place of public worship, but on occasion the owner would allow gatherings
such as wedding receptions, baby show ers, receptions, and the like, in addition to the lessee’s day care center.
feet from any place of public gathering,2 which representation was apparently

accepted by the Board not only as evidence but as truth of the fact. Ms. Keeble

was present at the meeting and voiced her objection to the issuance of the

permit.3

         The Board issued the permit on January 21, 1997.

         On January 30, 1997 the UMC, by its attorney, sent a letter to each Board

member advising them that the permit violated the 500-foot ordinance and

requested the Board to conduct a revocation hearing. The Board took no action.

         Thereupon, the UMC, on March 20, 1997 filed a petition for a writ of

certiorari, pursuant to T.C.A. § 27-8-101 et seq. and T.C.A. § 57-5-108 against

the Beer Board and Mr. Watson, seeking revocation of the permit solely

because it was issued in violation of the 500-foot rule. The Beer Board and Mr.

Watson moved to dismiss the writ because the Church was not an aggrieved

party and had no standing to intervene in the matter.

         The Chancellor held that a de novo review was proper since “we are here

on a common law writ of certiorari;”4 that the scope of review was not limited

to a determination of whether the Board’s action was illegal, arbitrary or

capricious; and that the Board did not act illegally, arbitrarily or capriciously.

He further held that the day care center was a place of public gathering and that

the permit location was within 500 feet of it, which required revocation of the

permit because “the Board acted in excess of its authority.”

         T.C.A. § 57-5-108 provides that permits may be revoked by the Beer

Board, whose action may be judicially reviewed by the statutory writ of

         2
          The Lo udon C ounty o rdinanc e provid es that no re tail beer perm its for off-pre mises co nsum ption sha ll
be issued for any location within 500 feet of a church, school or other public gathering place.
         3
             She is not a party.

         4
             We thin k this statem ent was a n inadv ertence. T he rem edy is clear ly by the sta tutory w rit.

                                                               2
certiorari with a trial de novo. This procedure is exclusive. The refusal to grant

a license is also reviewable.

      The appellant argues that the UMC lacks standing to maintain this action

because it is merely a landlord. T.C.A. § 27-9-101 provides that anyone who is

aggrieved by the judgment of any Board may have such judgment judicially

reviewed. To be an aggrieved party under the statute, a party should allege facts

demonstrating that “he, she or it is adversely affected by the decision of the

administrative agency” and should be able to show a special interest in the final

decision, and a special injury not common to the public generally. League Cent.

Credit Union v. Mottern, 660 S.W.2d 787 (Tenn. App. 1983); Sacs v. Shelby

County Election Commission, 525 S.W.2d 672 (Tenn. 1975); Bennett v. Stutts,

521 S.W.2d 575 (Tenn. 1975). But the UMC is more than a landlord; the record

reveals that a portion of the building is sometimes made available for weddings,

receptions, and related activities. We think that the UMC has sufficiently

demonstrated that it has a special interest in the result, and a special injury not

common to the public generally. The finding of the Chancellor that the former

church building remained a place of public gathering is supported by a

preponderance of the evidence. The judgment is affirmed at the costs of the

appellants.

                                        _______________________________
                                        William H. Inman, Senior Judge
CONCUR:



_______________________________
Herschel P. Franks, Judge



_______________________________


                                          3
Charles D. Susano, Jr., Judge




                                4